     Case 1:16-cv-11118-ADB Document 315 Filed 02/18/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                    CIVIL ACTION NO.: 1:16-cv-11118-ADB
__________________________________________
                                           )
ANGEL ECHAVARRIA,                          )
             Plaintiff,                    )
                                           )
v.                                         )
                                           )
J. MICHAEL ROACH, JOHN GARVIN,             )
RAYMOND GUILLERMO, JOSEPH ROWE,            )
NORMAN ZUK, RUSSELL GOKAS,                 )
CHARLES LUISE, JOHN SCANNELL,              )
MICHAEL COONEY, JOHN HOLLOW,               )
UNKNOWN OFFICERS OF THE LYNN               )
POLICE DEPARTMENT, UNKNOWN                 )
OFFICERS OF THE MASSACHUSETTS STATE )
POLICE, and the CITY OF LYNN,              )
MASSACHUSETTS,                             )
             Defendants.                   )
__________________________________________)


      DEFENDANTS’ MOTION TO ENLARGE TIME TO FILE REPLY TO
                   PLAINTIFF’S OPPOSITION TO
          DEFANDANTS’ MOTIONS FOR SUMMARY JUDGMENT


       NOW COME Defendants, pursuant to Federal Rule of Civil Procedure 6(b)(1)(A),

and respectfully request that this Honorable Court grant them an enlargement of time to

April 5, 2021 to file their replies to Plaintiff’s Opposition to Defendants’ Motions for

Summary Judgment, pursuant to Local Rule 56.1. As grounds for this request, Defendants

state as follows:

   1. On October 28, 2020, Defendants filed six separate Motions for Summary

       Judgment and a joint statement of undisputed material facts. ECF # 281, 282, 285,

       286, 287, 291, 293



                                           1
     Case 1:16-cv-11118-ADB Document 315 Filed 02/18/21 Page 2 of 3




   2. On February 10, 2021, after multiple extensions, Plaintiff filed his Opposition to

       Defendants Motions for Summary Judgment. ECF # 312.

   3. Plaintiff’s Opposition to Defendants Motions for Summary Judgment totals 80

       pages and is accompanied by 164 exhibits.

   4. Defendants intend to file a Reply to Plaintiff’s Opposition to Defendants’ Motions

       for Summary Judgment but require additional time to review and address Plaintiff’s

       factual assertions.

   5. Plaintiff’s Counsel has indicated that they do not oppose such an enlargement.


   WHEREFORE, Defendants respectfully request this Honorable Court grant them an

enlargement of time to April 5, 2021 to file a Reply to Plaintiff’s Opposition to Defendants’

Motions for Summary Judgment.


                                              Respectfully submitted
                                              For Defendant Michael Cooney,
                                              By his attorneys,

                                              RAFANELLI & KITTREDGE, P.C.


                                              /s/ Lorena Galvez
                                              Joseph P. Kittredge, BBO #548841
                                              Lorena Galvez, BBO #699141
                                              One Keefe Road
                                              Acton, MA 01702
                                              Tel.: 978-369-6001
                                              Fax: 978-369-4001
                                              lgalvez@rkpclaw.com
                                              jkittredge@rkpclaw.com




                                             2
     Case 1:16-cv-11118-ADB Document 315 Filed 02/18/21 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this date this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants.

Dated: February 18, 2021                             /s/ Lorena Galvez
                                                     Lorena Galvez




                                                 3
